 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTHONY YIM
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00028-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         AND ORDER
14   GABRIEL MATA,                                      DATE: April 13, 2020
                                                        TIME: 2:00 p.m.
15                                Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for a status hearing on April 13, 2020. On March 16, 2020, this Court issued

18 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19.
21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

28 orally or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following the eruption of Mt. St. Helens. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The

14 court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

15 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

16 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

17 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

18 rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:
27          1.      By previous order, this matter was set for status on April 13, 2020.

28          2.      By this stipulation, defendant now moves to continue the status conference until July 27,

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 2020, and to exclude time between April 13, 2020, and July 27, 2020, under Local Code T4.

 2         3.     The parties agree and stipulate, and request that the Court find the following:

 3                a)      The government has represented that the discovery associated with this case

 4         includes investigative reports and related documents in electronic form including approximately

 5         130 pages of documents. All of this discovery has been either produced directly to counsel

 6         and/or made available for inspection and copying.

 7                b)      Counsel for defendant desires additional time to consult with her client, to review

 8         the current charges, to conduct an investigation and research related to the charges, and to

 9         discuss potential resolutions with her client.

10                c)      Counsel for defendant believes that failure to grant the above-requested

11         continuance would deny him/her the reasonable time necessary for effective preparation, taking

12         into account the exercise of due diligence.

13                d)      The government does not object to the continuance.

14                e)      In addition to the public health concerns cited by General Order 611 and

15         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

16         this case because Counsel or other relevant individuals have been encouraged to telework and

17         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

18         contact should the hearing proceed.

19                f)      Based on the above-stated findings, the ends of justice served by continuing the

20         case as requested outweigh the interest of the public and the defendant in a trial within the

21         original date prescribed by the Speedy Trial Act.

22                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23         et seq., within which trial must commence, the time period of April 13, 2020 to July 27, 2020,

24         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25         because it results from a continuance granted by the Court at defendant’s request on the basis of

26         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27         of the public and the defendant in a speedy trial.

28         4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

      STIPULATION REGARDING EXCLUDABLE TIME                 3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: March 25, 2020                                  MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ ANTHONY YIM
 8                                                          ANTHONY YIM
                                                            Assistant United States Attorney
 9
10
     Dated: March 25, 2020                                  /s/ Melissa B. Baloian
11                                                          Melissa B. Baloian
12                                                          Counsel for Defendant
                                                            Gabriel Mata
13

14
                                                    ORDER
15

16          IT IS SO ORDERED that the Status Conference is continued from April 13, 2020 to July 27, 2020

17 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18 U.S.C.§

18 3161(h)(7)(A), B(iv).

19
     IT IS SO ORDERED.
20
        Dated:    March 25, 2020                             /s/ Barbara   A. McAuliffe          _
21
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             4
30    PERIODS UNDER SPEEDY TRIAL ACT
